       Case 6:20-cv-00066-DLC Document 114 Filed 09/30/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                             CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                         (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                               20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                     JUDGMENT
                     Plaintiffs,

and

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

and
       Case 6:20-cv-00066-DLC Document 114 Filed 09/30/20 Page 2 of 2




DSCC, DCCC, and MONTANA
DEMOCRATIC PARTY,

                       Intervenor-
                       Defendants.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

       X Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.
      IT IS ORDERED AND ADJUDGED That Judgment is entered in favor of
the Defendants and against the Plaintiffs.
     Dated this 30th day of September 2020.
                                 TYLER P. GILMAN, CLERK
                                 By: /s/ Heidi Gauthier
                                 Heidi Gauthier, Deputy Clerk




                                          2
